Case 2:19-cv-01853-BJR Document 1-2 Filed 11/15/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of Washington

CARMEN JOHN PERRI, an individual,

Plaintiff,

 

Plaintiff(s)
Vv.

EL GAUCHO SEATTLE, LLC, a Washington limited
liability company,

Civil Action No.

Defendant.

 

Nee ee ee ee ee ee ee ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

El Gaucho Seattle, LLC
ATTN: Paul F Mackay SR
2701 ist Ave Ste 300
Seattle, WA 98121-1126

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed, R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: 14. 1 aw Office of Dan N. Fiorito Il
Dan Fiorito WSBA #34009
844 NW 48th Street
Seattle, WA 98107
206-299-1582

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
Case 2:19-cv-01853-BJR Document 1-2 Filed 11/15/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

[ I personally served the summons on the individual at (place)

 

on (date) ; or

 

[I I left the summons at the individual’s residence or usual place of abode with (name)

 

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

[ I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
C] I returned the summons unexecuted because ; or
CO Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 
